Citation Nr: 1435725	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-16 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

During the period of the appeal, a February 2012 rating decision granted service connection for erectile dysfunction secondary to diabetes mellitus type II.  Therefore, the claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In October 2010, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDING OF FACT

In an October 2010 videoconference hearing, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to service connection for bilateral upper extremity peripheral neuropathy was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to service connection for bilateral upper extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2013).  

In the present case, the Veteran's appeal was withdrawn during a hearing.  While withdrawal of a substantive appeal must be withdrawn "in writing," the Board notes that in Tomlin v. Brown, 5 Vet. App. 355 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that a statement on the record at a 1988 hearing, once reduced to writing, became a statement "in writing" for purposes of satisfying that element of a regulation's procedural requirement.  Id. at 357-58 (finding that the "oral statement of appellant's accredited representative ... meets the statutory definition of a written NOD (Notice of Disagreement).  It was timely, it was addressed to the AOJ, and it was presented by appellant's accredited representative.  When it was transcribed ... it met the remaining statutory requirement that it be 'in writing'").  

Although the issue in Tomlin was the validity of an NOD and not the withdrawal of a substantive appeal, the Board notes that the procedural requirements set forth by the relevant regulations are substantively identical, requiring only that the intent to file an NOD or withdraw an appeal be made "in writing."  See 38 C.F.R. § 20.201 (2013) (requiring a "written communication from a claimant or his or her representative" to establish a valid NOD); 38 C.F.R. § 20.204(b) (2013) (requiring that a withdrawal of a substantive appeal be done "in writing").  Common sense would dictate that statements made at a hearing indicating the Veteran's clear desire to withdraw a claim would have the same effect, once reduced to writing in the form of a transcript, as the reduction to writing of a representative's statement on the record that a claimant wished to file an NOD.  See Tomlin, 5 Vet. App. at 357-58.  The Board concludes that the Appellant has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for bilateral upper extremity peripheral neuropathy is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


